                     Case 13-18735-mkn              Doc 286     Entered 07/11/19 12:27:28       Page 1 of 2



                 1   Jacob L. Hownand, Esq. (NV Bar No. 12781)                  Electronicalfv Filed On: July 11, 2019
                     Email: jhownand@hownandlaw.com
                 2   Kyle J. Ortiz, Esq. (NV Bar No. 14252)
                     Email: kortiz(a),hownandlaw.com
                 3   HOUMAND LAW FIRM� LTD.
                     9205 West Russell Road, Building 3, Suite 240
                 4   Las Vegas, NV 89148
                     Telephone: 702/720-3370
                 5   Facsimile:   702/720-3371

                 6   General Bankruptcy Counsel for Lenard Schwartzer, Chapter 7 Trustee

                 7
                 8                                  UNITED STATES BANKRUPTCY COURT
     00

     00
                 9                                            DISTRICT OF NEVADA
     >-
     z I""-
     i8         10       In re:                                             Case No. BK-S-13-18735-MKN
 •   I).()�
Q �I""-
                                                                            Chapter 7
E- � N'         11       SIX STAR CLEANING AND CARPET

�=: ·=·iii
� ...l �
 .. o._..                SERVICES, Inc.,                                    DECLARATION OF YVETTE
:=t -.:,- u
-BE <'I:::      12                                                          CHEVALIER, ESQ. IN SUPPORT OF EX
     rn �
                                          Debtor.                           PARTE APPLICATION TO EMPLOY
�M°r.i.
<    1).() 0
                13                                                          FLANGAS LAW FIRM, LTD. AS
� .5�                                                                       SPECIAL LITIGATION COUNSEL FOR
                14
  -0 C""I
           I
z
Q    :;: 0
      ::,                                                                   LENARD E. SCHWARTZER, CHAPTER
<                                                                           7 TRUSTEE, PURSUANT TO 11 U.S.C. §§
��c
     al��
:=t -g
o- ..C)
          <'I
                15                                                          327(e) AND 328(a) AND FEDERAL RULE
=Q� s::s .::    16
                                                                            OF BANKRUPTCY PROCEDURE 2014
     � fr
     i'u                                                                    Date of Hearing:     NIA
     � I-       17                                                          Time of Hearing:     NIA
     0



                18 -===--==--==---==========-=::!I Judge: Honorable Mike K. Nakagawa
                19                I, Yvette Chevalier, Esq., hereby declare as follows:

                20                1.     I am over the age of 18 and mentally competent. Except where stated on

                21   information and belief, I have personal knowledge of the facts in this matter and if called upon to

                22   testify, could and would do so. I make this declaration to support the Ex Parte Application to

                23   Employ Law Office of Flangas Law Firm, Ltd As Special Litigation Counsel for Lenard

                24 Schwartzer, Chapter 7 Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of
                                                                  1
                25 Bankruptcy Procedure 2014 (the "Application").
                26
                27
                     1
                28     Unless otherwise set forth herein, all defined terms shall have the same meaning ascribed to
                     them in the Application.
                                                                    -1-
                     Case 13-18735-mkn        Doc 286      Entered 07/11/19 12:27:28         Page 2 of 2




                 1          2.      I am an attorney licensed to practice law in the State of Nevada. I am the principal

                 2 of Employ Law Offices of Yvette Chevalier, Esq., PLLC (the "Chevalier Firm").
                 3          3.      On October 15, 2018, the Court entered an Order Granting Ex Parte Application

                 4 to Employ Law Office of Yvette Chevalier, PLLC As Special Litigation Counsel for Lenard E.
                 5   Schwartzer, Chapter 7 Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of

                 6 Bankruptcy Procedure 2014 [ECF No. 268]2 •
                 7          4.      I believe that it is in the best interests of creditors for the Trustee to employ the

                 8   Flangas Firm to serve as my co-counsel in the District Court Action and any related arbitration.

                 9          5.      I understand that the employment of the Flangas Firm will modify the terms of my
      >-
      z�M
        r--
      ta c-;i
                10   employment by the Debtor's bankruptcy estate as set forth herein and in the Application.
  •   CJ)�
Q � r--
E--�M'          11          6.      The employment of the Flangas Firm will result in the contingency fee paid by the
�..J�
  "'o-
=: N:::
:E  � a;
                12   Debtor's bankruptcy estate increasing from thirty percent (30%) to forty percent (40%), which is
-Be
r-. ·5·;;;g
<
  en
� f""l°'U.
      eJ> O
                13   a common contingency fee charged by law firms in similar litigations.
� .5 �
                14
  "OM       I
Q :::                       7.      The Contingency Fee paid by the Debtor's bankruptcy estate shall be divided as
Z
   a:i�t
            O


<     ::s

:E
o- ..
;:)��
      ;IN
                15   follows: (a) the Firm shall be entitled to thirty percent (30%) of the gross amount recovered from
= 1H�
      --        16
  .,, 0
      ::s .::        the District Court Action; and (b) the Chevalier Firm shall be entitled to ten percent (10%) of the
      ex g-
      .,, 0

      � E-      17 gross amount recovered from the District Court Action.
      N

                18          I declare under penalty of perjury under the laws of the United States that the foregoing is

                19 true and correct.       <J1,,
                20                    l q day of June, 2019.
                            Dated this_

                21
                22
                23
                24
                25
                26
                27
                     2
                28     All references to "ECF No." are to the numbers assigned to the documents filed in the above­
                     captioned bankruptcy case as they appear on the docket maintained by the clerk of the court.
                                                                    -2-
